Citation Nr: 9912291	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  97-31 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to assignment of a disability evaluation in 
excess of 10 percent for mechanical low back strain.


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1994 to 
January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied service 
connection for asthma and established service connection for 
mechanical low back pain with a non-compensable evaluation.  
The veteran filed a notice of disagreement in April 1997.  
The RO issued a statement of the case in October 1997, and 
the veteran perfected his appeal in October 1997.  The Board 
notes that he had originally requested a local hearing before 
the RO on a Form 9, substantive appeal, but he withdrew his 
request, in writing, in November 1997. 

During the pendency of this appeal the RO increased the 
veteran's disability evaluation for mechanical low back pain 
to 10 percent, effective from the original date of the award 
of service connection.  However, as the veteran is presumed 
to seek the highest possible evaluation for his disability, 
the issue of an increased evaluation remains in controversy 
and the Board will proceed with appellate review.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).   


FINDINGS OF FACT

1.  The veteran's currently diagnosed asthma was manifested 
during his period of active military service.

2.  The veteran's service-connected mechanical low back 
sprain is productive of characteristic pain on motion without 
muscle spasm on extreme forward bending or loss of motion.


CONCLUSIONS OF LAW

1.  Asthma was incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998). 

2.  The schedular criteria for entitlement to a disability 
evaluation in excess of 10 percent for mechanical low back 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Asthma

Preliminarily, the Board finds that the veteran's claim for 
service connection for asthma is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is plausible when his contentions and 
the evidence of record are viewed in the light most favorable 
to his claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted within the line of duty 
if the disability is not a result of the veteran's own 
willful misconduct.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303(a).  With chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
In addition, service connection may be established for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

After reviewing the record in its entirety, the Board finds 
that the medical evidence supports entitlement to service 
connection for asthma.  The veteran's service medical records 
show diagnosis and treatment for both bronchitis and 
exercise-induced asthma in 1995.  The records reveal that the 
veteran was initially evaluated in July 1995 for complaints 
of wheezing and difficulty breathing at night.  He was 
diagnosed as having bronchitis with bronchospasm.  In 
September 1995 he reported for treatment with continued 
symptoms of shortness of breath during exercise.  The 
diagnosis was reported as probable asthma.  An internal 
medicine physician noted that the veteran's symptoms were 
most consistent with asthma by history.  He was also 
evaluated for restrictive airway disease.  Pulmonary function 
tests were performed in September 1995 with normal results.  
In an August 1996 Physical Evaluation Board (PEB) report for 
mechanical back pain, the veteran was noted to have a history 
of exercise induced asthma.  He reportedly used an inhaler 
twice a week and had been without acute attack for the past 
six to seven months.  His separation examination report of 
December 1996 noted a history of restrictive airway disease 
versus exercise induced asthma; he was using an inhaler as 
needed.   

Although VA examination in January 1997 revealed no evidence 
of bronchial asthma at the time of that examination, VA 
outpatient clinical notes indicated a diagnosis of bronchial 
asthma in February 1997 and June 1997.  Records from a 
private hospital also reflected emergency room treatment in 
January 1998 for shortness of breath associated with a 
history of asthma.  Moreover, an April 1998 VA examination 
report indicated a diagnosis of asthma.  The veteran was 
noted to be under treatment with steroids and reported a 
history of an acute attack in January 1998.  He was found to 
be asymptomatic at the time of examination with normal 
pulmonary function tests.  However, his diagnosis was asthma.  

In addition to the medical evidence presented, the veteran 
has stated that he has asthma attacks every two to three 
weeks, but remains completely normal in between.  He reported 
that he required the use of inhalers regularly and was 
recently prescribed steroid treatment again.  

Accordingly, in light of the medical evidence which documents 
a diagnosis of asthma during service, and an apparent 
subsequent manifestation of the same chronic disease in 
February 1997 and January 1998, the Board concludes that 
service connection for asthma is warranted.


II.  Evaluation in Excess of 10 Percent for Mechanical Low 
Back Strain

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  After reviewing the 
claims file, which includes VA and private medical records, 
the Board further finds that the duty to assist the veteran 
has been met and that the record as it stands allows for an 
equitable determination of the veteran's appeal.  38 U.S.C.A. 
§ 5107(a). 

The Board also notes that, as this is an appeal from an 
initial grant of service connection and originally assigned 
evaluation, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, in 
accordance with a recent decision from the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals, (Court)), since this 
claimant timely perfected his appeal of an initial 
evaluation, appellate review must consider the applicability 
of "staged ratings" based upon the facts found during the 
time period in question.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the Board must look to whether an evaluation 
in excess of 10 percent is warranted from the effective date 
of the allowance.  Id. 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7.

Service medical records reveal that the veteran injured his 
low back in a motor vehicle accident in 1995.  A PEB report 
of December 1996 showed that the veteran was separated from 
service as unfit for duty because of his low back disability.  
He was granted service connection for mechanical low back 
strain effective January 1997.  He was originally assigned a 
non-compensable evaluation which was increased to 10 percent 
in June 1998 subsequent to an April 1998 VA examination 
report.  The 10 percent evaluation was assigned from the date 
of the original grant of service connection.  

VA examination in January 1997 revealed complaints of 
occasional pain down both legs.  The range of motion study 
revealed forward flexion to 90 degrees, extension to 35 
degrees, right and left lateral flexion to 40 degrees, and 
rotation to 35 degrees bilaterally.  There was no evidence of 
postural abnormality or fixed defect; straight leg raising 
was negative.  There was no evidence of pain with motion and 
X-rays of the lumbar spine were negative.  The examiner 
reported a history of lumbar muscle strain in 1995 with no 
abnormality on current exam.  A neurological examination 
found no evidence of neurological deficit.

VA outpatient records covering the period from February 1997 
to October 1997 show that the veteran was evaluated in July 
1997 for complaints of left hip pain and pain in his leg for 
three days.  The physical evaluation noted positive straight 
leg raising on the left at 20 degrees and on the right at 40 
degrees.  Motor strength was 5/5 and gait was normal.  
Neurological signs were noted to be intact.  Lumbar spine X-
rays from January and June 1997 were normal with no evidence 
of arthritis.  The neural arches and disc spaces were normal 
with no evidence of spondylolisthesis or spondylolysis.  A 
bone scan in July 1997 indicated a mild degree of increased 
uptake in the right half of the posterior elements of the 
right lumbar vertebrae.  The radiologist noted that this was 
consistent with reactive change from scoliosis or possibly 
from a contra-lateral spondylosis.  There was no evidence of 
acute fracture.  

In August 1997, the veteran was referred for an MRI to rule 
out a herniated nucleus pulposus at L5-S1.  The VA physician 
noted that, despite rehabilitation, the veteran's symptoms 
persisted.  

An MRI of the lumbar spine was performed in October 1997 and 
the report was negative.  The disc spaces were maintained and 
the canal was normal in size.  There was no evidence of disc 
herniation, spinal stenosis, or bone destruction.  The 
diagnosis was reported as normal MRI examination of the 
lumbosacral spine.  The veteran was discharged from the VA 
orthopedic clinic in October 1997 for failure to appear for 
an appointment.

The veteran's low back disability is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295, which addresses 
lumbosacral strain.  A 10 percent evaluation is assigned for 
characteristic pain on motion and a 20 percent evaluation is 
assigned for muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent evaluation is assigned for severe strain with listing 
of the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

In the instant case, the medical evidence of record indicates 
that the veteran has pain in his low back and legs without 
any spasm or loss of motion, or other abnormality 
attributable to the injury during service.  There is no 
medical evidence of traumatic arthritis, limitation of 
motion, or disc disease, that would require consideration 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5292, or 
5293.  While the PEB report of August 1996 indicated 
degenerative facet arthropathy at L5-S1 on the right, 
subsequent X-rays, a bone scan, and an MRI have all resulted 
in essentially normal evaluations.  Moreover, the veteran's 
neurological evaluations have been intact without evidence of 
radiculopathy or diagnosed disability related to the 
mechanical low back strain. 

The Board acknowledges the veteran's complaints of pain, and 
in reviewing the evidence the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  However, the 
evaluation currently assigned encompasses characteristic pain 
on motion, and there is no showing of any loss of range of 
motion. 

Accordingly, the Board concludes that the preponderance of 
the evidence is against a disability evaluation in excess of 
10 percent for mechanical low back strain at any time from 
the original grant of service connection effective January 
16, 1997, to the present.  It follows that there is not such 
a state of equipoise of the positive evidence with the 
negative evidence to otherwise permit a favorable resolution 
of the veteran's claim.  38 U.S.C.A. § 5107(b).   


ORDER

Entitlement to service connection for asthma is warranted.  
To this extent, the appeal is granted.   

Entitlement to a disability evaluation in excess of 10 
percent for mechanical low back strain is not warranted.  To 
this extent, the appeal is denied. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

